DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites that z is a methyl or carbonyl group. However, ‘z’ is a divalent group in formula (I) and therefore cannot be a methyl group. This is a clear typographical error and methyl should be a methylene group.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: there is no period “.” at the end of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising the use of at least one catalyst, however, claim 1 fails to recite any method steps. Thus, it is unclear what process is occurring in claim 1. Claim 1 and all dependent claims are therefore indefinite.
Claims 1, 7, 12-13, 15-18 use “preferable” or “preferably” language. Description of examples or preferences is properly set forth in the specification rather than the claims and the 
Claim 1 recites the limitation "the metathesis reaction”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "L1g".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the reaction mixture” and “the total reaction mixture”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the degraded nitrile rubber".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 recites the catalyst of general formula (I) 
    PNG
    media_image1.png
    149
    163
    media_image1.png
    Greyscale
as a catalyst in a metathesis reaction of nitrile rubber where L is an imidazole based ligand. This process is not present in the prior art. 
Relevant prior art includes Mauduit (US 2013/0197218), Tsutsumi (US 2018/0127520), and Obrecht (US 2009/0069516).
Mauduit teaches ruthenium complexes used for metathesis that fall in the scope of claimed formula (I). Mauduit fails to teach using the catalysts for the metathesis of nitrile rubber or polymers but rather teaches the metathesis of small molecules. The field of catalysis is unpredictable and therefore a rejection over Mauduit would be improper as there is no predictability over whether the catalysts of Mauduit would perform metathesis of nitrile rubbers.
Tsutsumi teaches ruthenium complexes used for metathesis that fall in the scope of claimed formula (I). Tsutsumi fails to teach using the catalysts for the metathesis of nitrile rubber or polymers but rather teaches the ring opening metathesis polymerization. The field of catalysis is unpredictable and therefore a rejection over Tsutsumi would be improper as there is no predictability over whether the catalysts of Tsutsumi would perform metathesis of nitrile rubbers.
Obrecht teaches the metathesis of nitrile rubber using ruthenium catalysts. The catalysts of Obrecht fall outside the scope of the general formula (I) of the instant claims. There is no motivation present in Obrecht to use the catalyst of claimed general formula (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764